Exhibit 10.1   

 

2005 Long-Term Incentive Plan 2010 Stock Option Award Agreement evidencing stock
options granted to Mary N. Dillon on June 1, 2010

(with accelerated vesting in the event of termination without cause or for good
reason)

 

[See Attached]

 

--------------------------------------------------------------------------------


  [usm.jpg]

2005 LONG-TERM INCENTIVE PLAN

2010 STOCK OPTION AWARD AGREEMENT

 

United States Cellular Corporation, a Delaware corporation (the “Company”),
hereby grants to Mary N. Dillon (the “Optionee”), as of June 1, 2010 (the
“Option Date”), pursuant to the provisions of the United States Cellular
Corporation 2005 Long-Term Incentive Plan, as amended (the “Plan”), a
Non-Qualified Stock Option (the “Option”) to purchase from the Company 75,000
shares of Stock at the price of $40.81 per share upon and subject to the terms
and conditions set forth below.  Capitalized terms not defined herein shall have
the meanings specified in the Plan.


1.                  TIME AND MANNER OF EXERCISE OF OPTION


1.1.             EXERCISE OF OPTION.  (A)  IN GENERAL.  EXCEPT AS OTHERWISE
PROVIDED IN THIS AWARD AGREEMENT, THE OPTION SHALL BECOME EXERCISABLE ACCORDING
TO THE FOLLOWING VESTING SCHEDULE:


·        1/3 OF GRANT VESTS ON JUNE 1, 2011


·        1/3 OF GRANT VESTS ON JUNE 1, 2012


·        REMAINING 1/3 OF GRANT VESTS ON JUNE 1, 2013


EXCEPT AS OTHERWISE PROVIDED IN THIS AWARD AGREEMENT, IN NO EVENT MAY THE OPTION
BE EXERCISED, IN WHOLE OR IN PART, AFTER JUNE 1, 2020 (THE “EXPIRATION DATE”).


(B)                DISABILITY.  IF THE OPTIONEE’S EMPLOYMENT BY OR SERVICE WITH
THE EMPLOYERS AND AFFILIATES TERMINATES BY REASON OF DISABILITY, THEN THE OPTION
SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS EXERCISABLE ON THE EFFECTIVE DATE
OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT OR SERVICE AND AFTER SUCH DATE MAY
BE EXERCISED BY THE OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE) FOR A
PERIOD OF 12 MONTHS AFTER THE EFFECTIVE DATE OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT OR SERVICE, OR UNTIL THE EXPIRATION DATE, WHICHEVER PERIOD IS
SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN SUCH EXERCISE PERIOD, THEN THE OPTION
SHALL BE EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES DULY DESIGNATED BY THE
OPTIONEE TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY THE OPTIONEE ON THE
DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE LATER OF (I) THE LAST
DAY OF SUCH EXERCISE PERIOD AND (II) THE 180 DAY ANNIVERSARY OF THE OPTIONEE’S
DEATH.


(C)                TERMINATION ON OR PRIOR TO JUNE 1, 2012 WITHOUT CAUSE OR FOR
GOOD REASON.  IF THE OPTIONEE’S EMPLOYMENT BY OR SERVICE WITH THE EMPLOYERS AND
AFFILIATES TERMINATES ON OR PRIOR TO JUNE 1, 2012 WITHOUT CAUSE OR FOR GOOD
REASON (AS SUCH TERMS ARE DEFINED IN THE OPTIONEE’S LETTER AGREEMENT WITH THE
COMPANY DATED MAY 3, 2010 (THE “LETTER AGREEMENT”)), THEN THE OPTION IMMEDIATELY
SHALL BECOME EXERCISABLE IN FULL AND MAY BE EXERCISED BY THE OPTIONEE (OR THE
OPTIONEE’S LEGAL REPRESENTATIVE) FOR A PERIOD OF 12 MONTHS AFTER THE EFFECTIVE
DATE OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT OR SERVICE, OR UNTIL THE
EXPIRATION DATE, WHICHEVER PERIOD IS SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN
SUCH EXERCISE PERIOD, THEN THE OPTION SHALL BE EXERCISABLE BY THE BENEFICIARY OR
BENEFICIARIES DULY DESIGNATED BY THE OPTIONEE TO THE SAME EXTENT THE OPTION WAS
EXERCISABLE BY THE OPTIONEE ON THE DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD
ENDING ON THE LATER OF (I) THE LAST DAY OF SUCH EXERCISE PERIOD AND (II) THE 180
DAY ANNIVERSARY OF THE OPTIONEE’S DEATH. 

 

2005 LTI Plan / 2010 Officer Stock Option Award Agreement

Page 1 of 9




--------------------------------------------------------------------------------

 



[usm.jpg]


(D)                RESIGNATION WITH PRIOR CONSENT OF THE BOARD.  IF THE
OPTIONEE’S EMPLOYMENT BY OR SERVICE WITH THE EMPLOYERS AND AFFILIATES TERMINATES
BY REASON OF THE OPTIONEE’S RESIGNATION OF EMPLOYMENT OR SERVICE WITH THE PRIOR
CONSENT OF THE BOARD (AS EVIDENCED IN THE COMPANY’S MINUTE BOOK), THEN THE
OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS EXERCISABLE ON THE
EFFECTIVE DATE OF THE OPTIONEE’S RESIGNATION AND AFTER SUCH DATE MAY BE
EXERCISED BY THE OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE) FOR A PERIOD
OF 90 DAYS AFTER THE EFFECTIVE DATE OF THE OPTIONEE’S RESIGNATION, OR UNTIL THE
EXPIRATION DATE, WHICHEVER PERIOD IS SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN
SUCH EXERCISE PERIOD, THEN THE OPTION SHALL BE EXERCISABLE BY THE BENEFICIARY OR
BENEFICIARIES DULY DESIGNATED BY THE OPTIONEE TO THE SAME EXTENT THE OPTION WAS
EXERCISABLE BY THE OPTIONEE ON THE DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD
ENDING ON THE 180 DAY ANNIVERSARY OF THE OPTIONEE’S DEATH.


(E)                DEATH.  IF THE OPTIONEE’S EMPLOYMENT BY OR SERVICE WITH THE
EMPLOYERS AND AFFILIATES TERMINATES BY REASON OF DEATH, THEN THE OPTION SHALL BE
EXERCISABLE ONLY TO THE EXTENT IT IS EXERCISABLE ON THE DATE OF DEATH AND AFTER
SUCH DATE MAY BE EXERCISED BY THE BENEFICIARY OR BENEFICIARIES DULY DESIGNATED
BY THE OPTIONEE FOR A PERIOD ENDING ON THE 180 DAY ANNIVERSARY OF THE OPTIONEE’S
DEATH.


(F)                 OTHER TERMINATION OF EMPLOYMENT OR SERVICE.  IF THE
OPTIONEE’S EMPLOYMENT BY OR SERVICE WITH THE EMPLOYERS AND AFFILIATES TERMINATES
FOR ANY REASON OTHER THAN DISABILITY, TERMINATION ON OR PRIOR TO JUNE 1, 2012
WITHOUT CAUSE OR FOR GOOD REASON (AS SUCH TERMS ARE DEFINED IN THE LETTER
AGREEMENT), RESIGNATION OF EMPLOYMENT OR SERVICE WITH THE PRIOR CONSENT OF THE
BOARD (AS EVIDENCED IN THE COMPANY’S MINUTE BOOK) OR DEATH, THEN THE OPTION
SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS EXERCISABLE ON THE EFFECTIVE DATE
OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT OR SERVICE AND AFTER SUCH DATE MAY
BE EXERCISED BY THE OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE) FOR A
PERIOD OF 30 DAYS AFTER THE EFFECTIVE DATE OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT OR SERVICE, OR UNTIL THE EXPIRATION DATE, WHICHEVER PERIOD IS
SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN SUCH EXERCISE PERIOD, THEN THE OPTION
SHALL BE EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES DULY DESIGNATED BY THE
OPTIONEE TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY THE OPTIONEE ON THE
DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE 180 DAY ANNIVERSARY OF
THE OPTIONEE’S DEATH.  NOTWITHSTANDING THE FIRST SENTENCE OF THIS SUBSECTION
(F), IF THE OPTIONEE CEASES TO BE EMPLOYED BY OR TO PERFORM SERVICES FOR THE
EMPLOYERS AND AFFILIATES ON ACCOUNT OF THE OPTIONEE’S COMPETITION WITH AN
EMPLOYER OR OTHER AFFILIATE OR MISAPPROPRIATION OF CONFIDENTIAL INFORMATION OF
AN EMPLOYER OR OTHER AFFILIATE, THEN THE OPTION SHALL TERMINATE ON THE DATE THE
OPTIONEE’S EMPLOYMENT OR SERVICE TERMINATES, UNLESS SUCH OPTION TERMINATES
EARLIER PURSUANT TO SECTION 1.2.


(G)                EXPIRATION OF OPTION DURING BLACKOUT PERIOD.  IF THE OPTION
SHALL EXPIRE UNDER ANY OF SUBSECTIONS (A) THROUGH (F) OF THIS SECTION 1.1 DURING
A PERIOD WHEN THE OPTIONEE AND FAMILY MEMBERS OR OTHER PERSONS LIVING IN THE
HOUSEHOLD OF SUCH PERSONS ARE PROHIBITED FROM TRADING IN SECURITIES OF THE
COMPANY PURSUANT TO THE TELEPHONE AND DATA SYSTEMS, INC. POLICY REGARDING
INSIDER TRADING AND CONFIDENTIALITY (OR ANY SUCCESSOR POLICY THERETO) (A
“BLACKOUT PERIOD”), THE PERIOD DURING WHICH THE OPTION IS EXERCISABLE SHALL BE
EXTENDED TO THE DATE THAT IS 30 DAYS AFTER THE DATE OF THE TERMINATION OF THE
BLACKOUT PERIOD.


(H)                EXPIRATION OF OPTION DURING SUSPENSION PERIOD.  IF THE OPTION
SHALL EXPIRE UNDER ANY OF SUBSECTIONS (A) THROUGH (F) OF THIS SECTION 1.1 DURING
A PERIOD WHEN THE EXERCISE OF THE OPTION WOULD VIOLATE APPLICABLE SECURITIES
LAWS (A “SUSPENSION PERIOD”), THE PERIOD DURING WHICH THE OPTION IS EXERCISABLE
SHALL BE EXTENDED TO THE DATE THAT IS 30 DAYS AFTER THE DATE OF THE TERMINATION
OF THE SUSPENSION PERIOD.

 

2005 LTI Plan / 2010 Officer Stock Option Award Agreement

Page 2 of 9

--------------------------------------------------------------------------------

 



[usm.jpg]


1.2.             TERMINATION OF OPTION AND FORFEITURE OF OPTION GAIN UPON
COMPETITION OR MISAPPROPRIATION OF CONFIDENTIAL INFORMATION.  (A) 
NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE OPTIONEE ENTERS INTO
COMPETITION WITH AN EMPLOYER OR OTHER AFFILIATE OR MISAPPROPRIATES CONFIDENTIAL
INFORMATION OF AN EMPLOYER OR OTHER AFFILIATE, AS DETERMINED BY THE COMMITTEE OR
THE COMPANY IN ITS SOLE DISCRETION, THEN (I) AS OF THE DATE OF SUCH COMPETITION
OR MISAPPROPRIATION, THE OPTION GRANTED PURSUANT TO THIS AWARD AGREEMENT
AUTOMATICALLY SHALL TERMINATE AND THEREBY BE FORFEITED TO THE EXTENT IT HAS NOT
BEEN EXERCISED AND (II) THE OPTIONEE SHALL PAY THE COMPANY, WITHIN FIVE BUSINESS
DAYS OF RECEIPT BY THE OPTIONEE OF A WRITTEN DEMAND THEREFORE, AN AMOUNT IN CASH
DETERMINED BY MULTIPLYING THE NUMBER OF SHARES OF STOCK PURCHASED PURSUANT TO
EACH EXERCISE OF THE OPTION WITHIN THE SIX MONTHS IMMEDIATELY PRECEDING SUCH
COMPETITION OR MISAPPROPRIATION (WITHOUT REDUCTION FOR ANY SHARES OF STOCK
DELIVERED BY THE OPTIONEE OR WITHHELD BY THE COMPANY PURSUANT TO SECTION 1.3 OR
SECTION 2.4) BY THE DIFFERENCE BETWEEN (I) THE FAIR MARKET VALUE OF A SHARE OF
STOCK ON THE DATE OF SUCH EXERCISE AND (II) THE PURCHASE PRICE PER SHARE OF
STOCK SET FORTH IN THE FIRST PARAGRAPH OF THIS AWARD AGREEMENT.  THE OPTIONEE
ACKNOWLEDGES AND AGREES THAT THE OPTION, BY ENCOURAGING STOCK OWNERSHIP AND
THEREBY INCREASING AN EMPLOYEE’S PROPRIETARY INTEREST IN THE COMPANY’S SUCCESS,
IS INTENDED AS AN INCENTIVE TO PARTICIPATING EMPLOYEES TO REMAIN IN THE EMPLOY
OF AN EMPLOYER OR OTHER AFFILIATE.  THE OPTIONEE ACKNOWLEDGES AND AGREES THAT
THIS SECTION 1.2(A) IS THEREFORE FAIR AND REASONABLE, AND NOT A PENALTY.


(B)                THE OPTIONEE MAY BE RELEASED FROM THE OPTIONEE'S OBLIGATIONS
UNDER THIS SECTION 1.2 ONLY IF AND TO THE EXTENT THE COMMITTEE DETERMINES IN ITS
SOLE DISCRETION THAT SUCH RELEASE IS IN THE BEST INTERESTS OF THE COMPANY.


(C)                THE OPTIONEE AGREES THAT BY EXECUTING THIS AWARD AGREEMENT
THE OPTIONEE AUTHORIZES THE EMPLOYERS AND ANY AFFILIATE TO DEDUCT ANY AMOUNT
OWED BY THE OPTIONEE PURSUANT TO SECTION 1.2(A) FROM ANY AMOUNT PAYABLE BY THE
EMPLOYERS OR ANY AFFILIATE TO THE OPTIONEE, INCLUDING, WITHOUT LIMITATION, ANY
AMOUNT PAYABLE TO THE OPTIONEE AS SALARY, WAGES, VACATION PAY OR BONUS.  THIS
RIGHT OF SETOFF SHALL NOT BE AN EXCLUSIVE REMEDY AND AN EMPLOYER’S OR AN
AFFILIATE’S ELECTION NOT TO EXERCISE THIS RIGHT OF SETOFF WITH RESPECT TO ANY
AMOUNT PAYABLE TO THE OPTIONEE SHALL NOT CONSTITUTE A WAIVER OF THIS RIGHT OF
SETOFF WITH RESPECT TO ANY OTHER AMOUNT PAYABLE TO THE OPTIONEE OR ANY OTHER
REMEDY.  FOR PURPOSES OF SECTION 1.2(A), THE OPTIONEE SHALL BE TREATED AS
ENTERING INTO COMPETITION WITH AN EMPLOYER OR OTHER AFFILIATE IF THE OPTIONEE
(I) DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR IN CONJUNCTION WITH ANY PERSON, FIRM
OR CORPORATION, HAS CONTACT WITH ANY CUSTOMER OF AN EMPLOYER OR OTHER AFFILIATE
OR ANY PROSPECTIVE CUSTOMER WHICH HAS BEEN CONTACTED OR SOLICITED BY OR ON
BEHALF OF AN EMPLOYER OR OTHER AFFILIATE FOR THE PURPOSE OF SOLICITING OR
SELLING TO SUCH CUSTOMER OR PROSPECTIVE CUSTOMER ANY PRODUCT OR SERVICE, EXCEPT
TO THE EXTENT SUCH CONTACT IS MADE ON BEHALF OF AN EMPLOYER OR OTHER AFFILIATE;
(II) DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR IN CONJUNCTION WITH ANY PERSON,
FIRM OR CORPORATION, BECOMES EMPLOYED IN THE BUSINESS OR ENGAGES IN THE BUSINESS
OF PROVIDING WIRELESS PRODUCTS OR SERVICES IN ANY GEOGRAPHIC TERRITORY IN WHICH
AN EMPLOYER OR OTHER AFFILIATE OFFERS SUCH PRODUCTS OR SERVICES OR HAS PLANS TO
DO SO WITHIN THE NEXT TWELVE MONTHS OR (III) OTHERWISE COMPETES WITH AN EMPLOYER
OR OTHER AFFILIATE IN ANY MANNER OR OTHERWISE ENGAGES IN THE BUSINESS OF AN
EMPLOYER OR OTHER AFFILIATE.  THE OPTIONEE SHALL BE TREATED AS MISAPPROPRIATING
CONFIDENTIAL INFORMATION OF AN EMPLOYER OR OTHER AFFILIATE IF THE OPTIONEE (I)
USES CONFIDENTIAL INFORMATION (AS DESCRIBED BELOW) FOR THE BENEFIT OF ANYONE
OTHER THAN AN EMPLOYER OR SUCH AFFILIATE, AS THE CASE MAY BE, OR DISCLOSES THE
CONFIDENTIAL INFORMATION TO ANYONE NOT AUTHORIZED BY AN EMPLOYER OR SUCH
AFFILIATE, AS THE CASE MAY BE, TO RECEIVE SUCH INFORMATION, (II) UPON
TERMINATION OF EMPLOYMENT OR SERVICE, MAKES ANY SUMMARIES OF, TAKES ANY NOTES
WITH RESPECT TO OR MEMORIZES OR TAKES ANY CONFIDENTIAL INFORMATION OR
REPRODUCTIONS THEREOF FROM THE FACILITIES OF AN EMPLOYER OR OTHER AFFILIATE OR
(III) UPON TERMINATION OF EMPLOYMENT OR SERVICE OR UPON THE REQUEST OF AN
EMPLOYER OR OTHER AFFILIATE, FAILS TO RETURN ALL CONFIDENTIAL INFORMATION THEN
IN THE OPTIONEE’S POSSESSION.  “CONFIDENTIAL INFORMATION” SHALL MEAN ANY
CONFIDENTIAL AND PROPRIETARY DRAWINGS, REPORTS, SALES AND TRAINING MANUALS,
CUSTOMER LISTS,

 

2005 LTI Plan / 2010 Officer Stock Option Award Agreement

Page 3 of 9

--------------------------------------------------------------------------------

 



[x4x0.jpg]


COMPUTER PROGRAMS AND OTHER MATERIAL EMBODYING TRADE SECRETS OR CONFIDENTIAL
TECHNICAL, BUSINESS OR FINANCIAL INFORMATION OF AN EMPLOYER OR OTHER AFFILIATE.


1.3.             METHOD OF EXERCISE.  THE OPTION MAY BE EXERCISED BY THE HOLDER
OF THE OPTION (A) BY GIVING NOTICE TO THE CHIEF FINANCIAL OFFICER OF THE COMPANY
(OR SUCH OTHER PERSON OR ENTITY AS MAY BE DESIGNATED BY HIM OR HER) AT LEAST
SEVEN (7) DAYS PRIOR TO THE EXERCISE DATE SPECIFIED IN SUCH NOTICE (OR IN
ACCORDANCE WITH SUCH SHORTER PERIOD OF PRIOR NOTICE CONSENTED TO BY THE CHIEF
FINANCIAL OFFICER OF THE COMPANY (OR SUCH OTHER PERSON OR ENTITY AS MAY BE
DESIGNATED BY HIM OR HER)), WHICH NOTICE SHALL SPECIFY THE NUMBER OF WHOLE
SHARES OF STOCK TO BE PURCHASED AND (B) BY EXECUTING SUCH DOCUMENTS AND TAKING
ANY OTHER ACTIONS AS THE COMPANY MAY REASONABLY REQUEST.  THE HOLDER OF THE
OPTION MAY PAY FOR THE SHARES OF STOCK TO BE PURCHASED (I) BY AUTHORIZING THE
COMPANY TO WITHHOLD WHOLE SHARES OF STOCK WHICH OTHERWISE WOULD BE DELIVERED TO
THE HOLDER HAVING A FAIR MARKET VALUE, DETERMINED AS OF THE DATE OF EXERCISE,
EQUAL TO THE AGGREGATE PURCHASE PRICE PAYABLE BY REASON OF SUCH EXERCISE OR (II)
BY DELIVERY TO THE COMPANY OF PREVIOUSLY-OWNED WHOLE SHARES OF STOCK (WHICH THE
HOLDER HAS HELD FOR AT LEAST SIX MONTHS PRIOR TO THE DELIVERY OF SUCH SHARES OF
STOCK OR WHICH THE HOLDER PURCHASED ON THE OPEN MARKET AND FOR WHICH THE HOLDER
HAS GOOD TITLE, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES) HAVING A FAIR
MARKET VALUE, DETERMINED AS OF THE DATE OF EXERCISE, EQUAL TO THE AGGREGATE
PURCHASE PRICE PAYABLE BY REASON OF SUCH EXERCISE.  ANY FRACTION OF A SHARE OF
STOCK WHICH WOULD BE REQUIRED TO SATISFY THE AGGREGATE OF SUCH PURCHASE PRICE
AND THE WITHHOLDING TAXES WITH RESPECT TO THE OPTION, AS DESCRIBED IN SECTION
2.4, SHALL BE DISREGARDED AND THE REMAINING AMOUNT DUE SHALL BE PAID IN CASH BY
THE HOLDER.  NO SHARE OF STOCK SHALL BE DELIVERED UNTIL THE FULL PURCHASE PRICE
THEREFORE HAS BEEN PAID (OR ARRANGEMENT HAS BEEN MADE FOR SUCH PAYMENT TO THE
COMPANY’S SATISFACTION).


2.                  ADDITIONAL TERMS AND CONDITIONS OF OPTION


2.1.             OPTION SUBJECT TO ACCEPTANCE OF AWARD AGREEMENT.  THE OPTION
SHALL BECOME NULL AND VOID UNLESS THE OPTIONEE SHALL ACCEPT THIS AWARD AGREEMENT
BY EXECUTING IT IN THE SPACE PROVIDED AT THE END HEREOF AND RETURNING IT TO THE
COMPANY.


2.2.             TRANSFERABILITY OF OPTION.  THE OPTION MAY NOT BE TRANSFERRED
OTHER THAN (I) PURSUANT TO A BENEFICIARY DESIGNATION EFFECTIVE ON THE OPTIONEE’S
DEATH OR (II) BY GIFT TO A PERMITTED TRANSFEREE.  DURING THE OPTIONEE’S OR
HOLDER’S LIFETIME, THE OPTION IS EXERCISABLE ONLY BY THE OPTIONEE OR HOLDER (OR
THE OPTIONEE’S OR HOLDER’S LEGAL REPRESENTATIVE) OR A PERMITTED TRANSFEREE. 
EXCEPT AS PERMITTED BY THE FOREGOING, THE OPTION MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED OF (WHETHER BY
OPERATION OF LAW OR OTHERWISE) OR BE SUBJECT TO EXECUTION, ATTACHMENT OR SIMILAR
PROCESS.  UPON ANY ATTEMPT TO SO SELL, TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE,
ENCUMBER OR OTHERWISE DISPOSE OF THE OPTION, THE OPTION AND ALL RIGHTS HEREUNDER
SHALL IMMEDIATELY BECOME NULL AND VOID. 

By accepting the Option, the Optionee agrees that if all beneficiaries
designated on a form prescribed by the Company predecease the Optionee or, in
the case of corporations, partnerships, trusts or other entities which are
designated beneficiaries, are terminated, dissolved, become insolvent or are
adjudicated bankrupt prior to the date of the Optionee’s death, or if the
Optionee fails to designate a beneficiary on a form prescribed by the Company,
then the Optionee hereby designates the following persons in the order set forth
herein as the Optionee’s beneficiary or beneficiaries:  (i) the Optionee’s
spouse, if living, or if none, (ii) the Optionee’s then living descendants, per
stirpes, or if none, (iii) the Optionee’s estate.

 

2005 LTI Plan / 2010 Officer Stock Option Award Agreement

Page 4 of 9

--------------------------------------------------------------------------------


 

[x5x0.jpg]


2.3.             AGREEMENT BY HOLDER.  AS A CONDITION PRECEDENT TO THE ISSUANCE
OR DELIVERY OF ANY SHARES OF STOCK UPON ANY EXERCISE OF THE OPTION, THE HOLDER
SHALL COMPLY WITH ALL REGULATIONS AND REQUIREMENTS OF ANY REGULATORY AUTHORITY
HAVING CONTROL OF OR SUPERVISION OVER THE ISSUANCE OR DELIVERY OF THE SHARES
AND, IN CONNECTION THEREWITH, SHALL EXECUTE ANY DOCUMENTS WHICH THE COMMITTEE
SHALL IN ITS SOLE DISCRETION DEEM NECESSARY OR ADVISABLE.


2.4.             TAX WITHHOLDING.  AS A CONDITION PRECEDENT TO THE ISSUANCE OR
DELIVERY OF ANY SHARES OF STOCK UPON THE EXERCISE OF THE OPTION, THE HOLDER
SHALL PAY TO THE COMPANY IN ADDITION TO THE PURCHASE PRICE OF THE SHARES OF
STOCK, SUCH AMOUNT AS THE COMPANY MAY BE REQUIRED, UNDER ALL APPLICABLE FEDERAL,
STATE, LOCAL OR OTHER LAWS OR REGULATIONS, TO WITHHOLD AND PAY OVER AS INCOME OR
OTHER WITHHOLDING TAXES (THE “REQUIRED TAX PAYMENTS”) WITH RESPECT TO SUCH
EXERCISE OF THE OPTION.  THE HOLDER MAY ELECT TO SATISFY HIS OR HER OBLIGATION
TO ADVANCE THE REQUIRED TAX PAYMENTS BY (I) AUTHORIZING THE COMPANY TO WITHHOLD
WHOLE SHARES OF STOCK WHICH OTHERWISE WOULD BE DELIVERED TO THE HOLDER UPON THE
EXERCISE OF THE OPTION, THE AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE
DETERMINED AS OF THE DATE OF EXERCISE OR (II) DELIVERY TO THE COMPANY OF
PREVIOUSLY-OWNED WHOLE SHARES OF STOCK, THE AGGREGATE FAIR MARKET VALUE OF WHICH
SHALL BE DETERMINED AS OF THE DATE OF EXERCISE.  SHARES OF STOCK TO BE WITHHELD
OR DELIVERED MAY NOT HAVE AN AGGREGATE FAIR MARKET VALUE IN EXCESS OF THE AMOUNT
DETERMINED BY APPLYING THE MINIMUM STATUTORY WITHHOLDING RATE.  ANY FRACTION OF
A SHARE OF STOCK WHICH WOULD BE REQUIRED TO SATISFY THE AGGREGATE OF THE TAX
WITHHOLDING OBLIGATION AND THE PURCHASE PRICE OF THE SHARES OF STOCK SHALL BE
DISREGARDED AND THE REMAINING AMOUNT DUE SHALL BE PAID IN CASH BY THE HOLDER. 
THE OPTIONEE AGREES THAT IF BY THE PAY PERIOD THAT IMMEDIATELY FOLLOWS THE DATE
THAT THE OPTIONEE EXERCISES THE OPTION, NO CASH PAYMENT ATTRIBUTABLE TO ANY SUCH
FRACTIONAL SHARE SHALL HAVE BEEN RECEIVED BY THE COMPANY, THEN THE OPTIONEE
HEREBY AUTHORIZES THE COMPANY TO DEDUCT SUCH CASH PAYMENT FROM ANY AMOUNT
PAYABLE BY THE COMPANY OR ANY AFFILIATE TO THE OPTIONEE, INCLUDING WITHOUT
LIMITATION ANY AMOUNT PAYABLE TO THE OPTIONEE AS SALARY OR WAGES.  THE OPTIONEE
AGREES THAT THIS AUTHORIZATION MAY BE REAUTHORIZED VIA ELECTRONIC MEANS
DETERMINED BY THE COMPANY.  THE OPTIONEE MAY REVOKE THIS AUTHORIZATION BY
WRITTEN NOTICE TO THE COMPANY PRIOR TO ANY SUCH DEDUCTION.  NO SHARE OF STOCK
SHALL BE DELIVERED UNTIL THE REQUIRED TAX PAYMENTS HAVE BEEN SATISFIED IN FULL
(OR ARRANGEMENT HAS BEEN MADE FOR SUCH PAYMENT TO THE COMPANY’S
SATISFACTION).   


2.5.             ADJUSTMENT.  IN THE EVENT OF ANY CONVERSION, STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION, RECLASSIFICATION, REORGANIZATION, MERGER,
CONSOLIDATION, COMBINATION OF SHARES IN A REVERSE STOCK SPLIT, EXCHANGE OF
SHARES, LIQUIDATION, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION OR
EVENT, OR ANY DISTRIBUTION TO HOLDERS OF STOCK OTHER THAN A REGULAR CASH
DIVIDEND, THE NUMBER AND CLASS OF SHARES OF STOCK SUBJECT TO THE OPTION AND THE
PURCHASE PRICE PER SHARE SHALL BE APPROPRIATELY AND EQUITABLY ADJUSTED BY THE
COMMITTEE, SUCH ADJUSTMENT TO BE MADE WITHOUT AN INCREASE IN THE AGGREGATE
PURCHASE PRICE.  SUCH ADJUSTMENT SHALL BE MADE IN COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE APPLICABLE TO STOCK RIGHTS, INCLUDING
WITHOUT LIMITATION THE REQUIREMENTS OF TREASURY REGULATION
§1.409A-1(B)(5)(V)(D), AND SHALL BE FINAL, BINDING AND CONCLUSIVE.  IF SUCH
ADJUSTMENT WOULD RESULT IN A FRACTIONAL SHARE BEING SUBJECT TO THE OPTION, THE
COMPANY SHALL PAY THE HOLDER OF THE OPTION, IN CONNECTION WITH THE FIRST
EXERCISE OF THE OPTION IN WHOLE OR IN PART OCCURRING AFTER SUCH ADJUSTMENT, AN
AMOUNT IN CASH DETERMINED BY MULTIPLYING (I) THE FRACTION OF SUCH SHARE (ROUNDED
TO THE NEAREST HUNDREDTH) BY (II) THE EXCESS, IF ANY, OF (A) THE FAIR MARKET
VALUE ON THE EXERCISE DATE OVER (B) THE EXERCISE PRICE OF SUCH OPTION.

 

2005 LTI Plan / 2010 Officer Stock Option Award Agreement

Page 5 of 9

--------------------------------------------------------------------------------

 



[usm.jpg]


2.6.             CHANGE IN CONTROL.  (A)(1)  NOTWITHSTANDING ANY PROVISION IN
THE PLAN OR IN THIS AWARD AGREEMENT, IN THE EVENT OF A CHANGE IN CONTROL, THE
BOARD MAY, BUT SHALL NOT BE REQUIRED TO, MAKE SUCH ADJUSTMENTS TO THE OPTION AS
IT DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION, (I) CAUSING THE OPTION TO
IMMEDIATELY BECOME EXERCISABLE IN FULL OR (II) ELECTING THAT THE OPTION BE
SURRENDERED TO THE COMPANY BY THE HOLDER THEREOF, THAT THE OPTION BE IMMEDIATELY
CANCELED BY THE COMPANY AND THAT THE HOLDER OF THE OPTION RECEIVE, WITHIN SIXTY
(60) DAYS FOLLOWING THE OCCURRENCE OF THE CHANGE IN CONTROL, A CASH PAYMENT FROM
THE COMPANY IN AN AMOUNT EQUAL TO THE NUMBER OF SHARES OF STOCK THEN SUBJECT TO
THE OPTION, MULTIPLIED BY THE EXCESS, IF ANY, OF THE GREATER OF (X) THE HIGHEST
PER SHARE PRICE OFFERED TO STOCKHOLDERS OF THE COMPANY IN ANY TRANSACTION
WHEREBY THE CHANGE IN CONTROL TAKES PLACE OR (Y) THE FAIR MARKET VALUE OF A
SHARE OF STOCK ON THE DATE OF THE OCCURRENCE OF THE CHANGE IN CONTROL, OVER THE
PURCHASE PRICE PER SHARE OF STOCK SUBJECT TO THE OPTION.

(2)             IN THE EVENT OF A CHANGE IN CONTROL PURSUANT TO SECTION (B)(3)
OR (4) BELOW IN CONNECTION WITH WHICH THE HOLDERS OF STOCK RECEIVE SHARES OF
COMMON STOCK THAT ARE REGISTERED UNDER SECTION 12 OF THE EXCHANGE ACT, THE BOARD
MAY, BUT SHALL NOT BE REQUIRED TO, SUBSTITUTE FOR EACH SHARE OF STOCK AVAILABLE
UNDER THE PLAN, WHETHER OR NOT THEN SUBJECT TO AN OUTSTANDING OPTION, THE NUMBER
AND CLASS OF SHARES INTO WHICH EACH OUTSTANDING SHARE OF STOCK SHALL BE
CONVERTED PURSUANT TO SUCH CHANGE IN CONTROL.  IN THE EVENT OF ANY SUCH
SUBSTITUTION, THE PURCHASE PRICE PER SHARE WITH RESPECT TO THE OPTION SHALL BE
APPROPRIATELY ADJUSTED BY THE COMMITTEE (WHOSE DETERMINATION SHALL BE FINAL,
BINDING AND CONCLUSIVE), SUCH ADJUSTMENT TO BE MADE WITHOUT AN INCREASE IN THE
AGGREGATE PURCHASE PRICE.

(3)             ANY ADJUSTMENT OR SUBSTITUTION PURSUANT TO THIS SECTION 2.6(A)
SHALL BE UNDERTAKEN BY THE BOARD IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION
409A OF THE CODE APPLICABLE TO STOCK RIGHTS, INCLUDING WITHOUT LIMITATION THE
REQUIREMENTS OF TREASURY REGULATION §1.409A-1(B)(5)(V)(D).


(B)                FOR PURPOSES OF THE PLAN AND THIS AWARD AGREEMENT, “CHANGE IN
CONTROL” SHALL MEAN:

(1)             THE ACQUISITION BY ANY PERSON, INCLUDING ANY “PERSON” WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT, OF BENEFICIAL
OWNERSHIP WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT,
OF 25% OR MORE OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES
OF THE COMPANY ENTITLED TO VOTE GENERALLY ON MATTERS (WITHOUT REGARD TO THE
ELECTION OF DIRECTORS) (THE “OUTSTANDING VOTING SECURITIES”), EXCLUDING,
HOWEVER, THE FOLLOWING:  (I) ANY ACQUISITION DIRECTLY FROM THE COMPANY OR AN
AFFILIATE (EXCLUDING ANY ACQUISITION RESULTING FROM THE EXERCISE OF AN EXERCISE,
CONVERSION OR EXCHANGE PRIVILEGE, UNLESS THE SECURITY BEING SO EXERCISED,
CONVERTED OR EXCHANGED WAS ACQUIRED DIRECTLY FROM THE COMPANY OR AN AFFILIATE),
(II) ANY ACQUISITION BY THE COMPANY OR AN AFFILIATE, (III) ANY ACQUISITION BY AN
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY
OR AN AFFILIATE, (IV) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A
TRANSACTION WHICH COMPLIES WITH CLAUSES (I), (II) AND (III) OF SUBSECTION (3) OF
THIS SECTION 2.6(B), OR (V) ANY ACQUISITION BY THE FOLLOWING PERSONS:  (A) LEROY
T. CARLSON OR HIS SPOUSE, (B) ANY CHILD OF LEROY T. CARLSON OR THE SPOUSE OF ANY
SUCH CHILD, (C) ANY GRANDCHILD OF LEROY T. CARLSON, INCLUDING ANY CHILD ADOPTED
BY ANY CHILD OF LEROY T. CARLSON, OR THE SPOUSE OF ANY SUCH GRANDCHILD, (D) THE
ESTATE OF ANY OF THE PERSONS DESCRIBED IN CLAUSES (A)-(C), (E) ANY TRUST OR
SIMILAR ARRANGEMENT (INCLUDING ANY ACQUISITION ON BEHALF OF SUCH TRUST OR
SIMILAR ARRANGEMENT BY THE TRUSTEES OR SIMILAR PERSONS) PROVIDED THAT ALL OF THE
CURRENT BENEFICIARIES OF SUCH TRUST OR SIMILAR ARRANGEMENT ARE PERSONS DESCRIBED
IN CLAUSES (A)-(C) OR THEIR LINEAL DESCENDANTS, OR (F) THE VOTING TRUST WHICH
EXPIRES ON JUNE 30, 2035, OR ANY SUCCESSOR TO SUCH VOTING TRUST, INCLUDING THE
TRUSTEES OF SUCH VOTING TRUST ON BEHALF OF SUCH VOTING TRUST (ALL SUCH PERSONS,
COLLECTIVELY, THE “EXEMPTED PERSONS”);

 

2005 LTI Plan / 2010 Officer Stock Option Award Agreement

Page 6 of 9

--------------------------------------------------------------------------------


 

[x7x0.jpg]

 

(2)             INDIVIDUALS WHO, AS OF FEBRUARY 22, 2005, CONSTITUTE THE BOARD
(THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF SUCH BOARD; PROVIDED THAT ANY INDIVIDUAL WHO BECOMES A DIRECTOR OF THE
COMPANY SUBSEQUENT TO FEBRUARY 22, 2005, AND WHOSE ELECTION OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY THE VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD, SHALL BE DEEMED A
MEMBER OF THE INCUMBENT BOARD; AND PROVIDED FURTHER, THAT ANY INDIVIDUAL WHO WAS
INITIALLY ELECTED AS A DIRECTOR OF THE COMPANY AS A RESULT OF AN ACTUAL OR
THREATENED SOLICITATION BY A PERSON OTHER THAN THE BOARD FOR THE PURPOSE OF
OPPOSING A SOLICITATION BY ANY OTHER PERSON WITH RESPECT TO THE ELECTION OR
REMOVAL OF DIRECTORS, OR ANY OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES
OR CONSENTS BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL NOT BE
DEEMED A MEMBER OF THE INCUMBENT BOARD;

(3)             CONSUMMATION OF A REORGANIZATION, MERGER OR CONSOLIDATION OR
SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY (A “CORPORATE TRANSACTION”), EXCLUDING, HOWEVER, A CORPORATE TRANSACTION
PURSUANT TO WHICH (I) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS OR ENTITIES
WHO ARE THE BENEFICIAL OWNERS OF THE OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO SUCH CORPORATE TRANSACTION WILL BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF THE COMBINED VOTING POWER OF THE OUTSTANDING
SECURITIES OF THE CORPORATION RESULTING FROM SUCH CORPORATE TRANSACTION
(INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH
TRANSACTION OWNS, EITHER DIRECTLY OR INDIRECTLY, THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS) WHICH ARE ENTITLED TO VOTE GENERALLY
ON MATTERS (WITHOUT REGARD TO THE ELECTION OF DIRECTORS), IN SUBSTANTIALLY THE
SAME PROPORTIONS RELATIVE TO EACH OTHER AS THE SHARES OF OUTSTANDING VOTING
SECURITIES ARE OWNED IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION, (II) NO
PERSON (OTHER THAN THE FOLLOWING PERSONS:  (V) THE COMPANY OR AN AFFILIATE, (W)
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
COMPANY OR AN AFFILIATE, (X) THE CORPORATION RESULTING FROM SUCH CORPORATE
TRANSACTION, (Y) THE EXEMPTED PERSONS AND (Z) ANY PERSON WHICH BENEFICIALLY
OWNED, IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION, DIRECTLY OR INDIRECTLY,
25% OR MORE OF THE OUTSTANDING VOTING SECURITIES) WILL BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, 25% OR MORE OF THE COMBINED VOTING POWER OF THE
OUTSTANDING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY ON MATTERS
(WITHOUT REGARD TO THE ELECTION OF DIRECTORS) AND (III) INDIVIDUALS WHO WERE
MEMBERS OF THE INCUMBENT BOARD WILL CONSTITUTE AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
CORPORATE TRANSACTION; OR

(4)             APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A PLAN OF
COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


2.7.             COMPLIANCE WITH APPLICABLE LAW.  THE OPTION IS SUBJECT TO THE
CONDITION THAT IF THE LISTING, REGISTRATION OR QUALIFICATION OF THE SHARES OF
STOCK SUBJECT TO THE OPTION UPON ANY SECURITIES EXCHANGE OR UNDER ANY LAW, THE
CONSENT OR APPROVAL OF ANY GOVERNMENTAL BODY OR THE TAKING OF ANY OTHER ACTION
IS NECESSARY OR DESIRABLE AS A CONDITION OF, OR IN CONNECTION WITH, THE DELIVERY
OF SHARES, SUCH SHARES MAY NOT BE DELIVERED, IN WHOLE OR IN PART, UNLESS SUCH
LISTING, REGISTRATION, QUALIFICATION, CONSENT, APPROVAL OR OTHER ACTION SHALL
HAVE BEEN EFFECTED OR OBTAINED, FREE OF ANY CONDITIONS NOT ACCEPTABLE TO THE
COMPANY.  THE COMPANY AGREES TO USE REASONABLE EFFORTS TO EFFECT OR OBTAIN ANY
SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT, APPROVAL OR OTHER ACTION.


2.8.             DELIVERY OF SHARES.  UPON THE EXERCISE OF THE OPTION, IN WHOLE
OR IN PART, THE COMPANY SHALL, SUBJECT TO SECTION 2.4, DELIVER OR CAUSE TO BE
DELIVERED TO THE HOLDER THE SHARES OF STOCK PURCHASED AGAINST FULL PAYMENT
THEREFORE.  THE COMPANY MAY REQUIRE THAT THE SHARES OF STOCK DELIVERED PURSUANT
TO THE OPTION BEAR A LEGEND INDICATING THAT THE SALE, TRANSFER OR OTHER
DISPOSITION THEREOF BY THE HOLDER IS PROHIBITED EXCEPT IN COMPLIANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER. 
THE COMPANY SHALL PAY ALL ORIGINAL ISSUE OR TRANSFER TAXES AND ALL FEES AND
EXPENSES INCIDENT TO SUCH DELIVERY, EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.4.

 

2005 LTI Plan / 2010 Officer Stock Option Award Agreement

Page 7 of 9

--------------------------------------------------------------------------------

 



[x8x2.jpg]


2.9.             OPTION CONFERS NO RIGHTS AS A STOCKHOLDER.  THE HOLDER OF THE
OPTION SHALL NOT BE ENTITLED TO ANY PRIVILEGES OF OWNERSHIP WITH RESPECT TO
SHARES OF STOCK SUBJECT TO THE OPTION UNLESS AND UNTIL SUCH SHARES ARE PURCHASED
AND DELIVERED UPON AN EXERCISE OF THE OPTION AND THE HOLDER BECOMES A
STOCKHOLDER OF RECORD WITH RESPECT TO SUCH DELIVERED SHARES.  THE HOLDER SHALL
NOT BE CONSIDERED A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES NOT SO
PURCHASED AND DELIVERED.


2.10.          COMPANY TO RESERVE SHARES.  THE COMPANY SHALL AT ALL TIMES PRIOR
TO THE EXPIRATION OR TERMINATION OF THE OPTION RESERVE AND KEEP AVAILABLE,
EITHER IN ITS TREASURY OR OUT OF ITS AUTHORIZED BUT UNISSUED SHARES OF STOCK,
THE FULL NUMBER OF SHARES SUBJECT TO THE OPTION FROM TIME TO TIME.


3.                  MISCELLANEOUS PROVISIONS


3.1.             OPTION CONFERS NO RIGHTS TO CONTINUED EMPLOYMENT OR SERVICE. 
IN NO EVENT SHALL THE GRANTING OF THE OPTION OR THE ACCEPTANCE OF THIS AWARD
AGREEMENT AND THE OPTION BY THE OPTIONEE GIVE OR BE DEEMED TO GIVE THE OPTIONEE
ANY RIGHT TO CONTINUED EMPLOYMENT BY OR SERVICE WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES.


3.2.             DECISIONS OF COMMITTEE.  THE COMMITTEE SHALL HAVE THE RIGHT TO
RESOLVE ALL QUESTIONS WHICH MAY ARISE IN CONNECTION WITH THE OPTION OR ITS
EXERCISE.  ANY INTERPRETATION, DETERMINATION OR OTHER ACTION MADE OR TAKEN BY
THE COMMITTEE REGARDING THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINAL, BINDING
AND CONCLUSIVE.


3.3.             AWARD AGREEMENT SUBJECT TO THE PLAN.  THIS AWARD AGREEMENT IS
SUBJECT TO THE PROVISIONS OF THE PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME,
AND SHALL BE INTERPRETED IN ACCORDANCE THEREWITH.  THE OPTIONEE HEREBY
ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN.


3.4.             SUCCESSORS.  THIS AWARD AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF ANY SUCCESSOR OR SUCCESSORS OF THE COMPANY AND ANY
PERSON OR PERSONS WHO SHALL, UPON THE DEATH OF THE OPTIONEE OR TRANSFER OF SUCH
OPTION, ACQUIRE ANY RIGHTS HEREUNDER.


3.5.             NOTICES.  ALL NOTICES, REQUESTS OR OTHER COMMUNICATIONS
PROVIDED FOR IN THIS AWARD AGREEMENT SHALL BE MADE IN WRITING EITHER (A) BY
ACTUAL DELIVERY TO THE PARTY ENTITLED THERETO, (B) BY MAILING IN THE
UNITED STATES MAILS TO THE LAST KNOWN ADDRESS OF THE PARTY ENTITLED THERETO, VIA
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, (C)
BY ELECTRONIC MAIL, UTILIZING NOTICE OF UNDELIVERED ELECTRONIC MAIL FEATURES OR
(D) BY TELECOPY WITH CONFIRMATION OF RECEIPT.  THE NOTICE, REQUEST OR OTHER
COMMUNICATION SHALL BE DEEMED TO BE RECEIVED (A) IN CASE OF DELIVERY, ON THE
DATE OF ITS ACTUAL RECEIPT BY THE PARTY ENTITLED THERETO, (B) IN CASE OF MAILING
BY CERTIFIED OR REGISTERED MAIL, FIVE DAYS FOLLOWING THE DATE OF SUCH MAILING,
(C) IN CASE OF ELECTRONIC MAIL, ON THE DATE OF MAILING, BUT ONLY IF A NOTICE OF
UNDELIVERED ELECTRONIC MAIL IS NOT RECEIVED OR (D) IN CASE OF TELECOPY, ON THE
DATE OF CONFIRMATION OF RECEIPT.


3.6.             GOVERNING LAW.  THE OPTION, THIS AWARD AGREEMENT AND ALL
DETERMINATIONS MADE AND ACTIONS TAKEN PURSUANT THERETO, TO THE EXTENT OTHERWISE
NOT GOVERNED BY THE CODE OR THE LAWS OF THE UNITED STATES, SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE AND CONSTRUED IN ACCORDANCE THEREWITH WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


3.7.             COUNTERPARTS.  THIS AWARD AGREEMENT MAY BE EXECUTED IN TWO
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND BOTH OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

2005 LTI Plan / 2010 Officer Stock Option Award Agreement

Page 8 of 9

--------------------------------------------------------------------------------

 

[usm.jpg]


UNITED STATES CELLULAR CORPORATION

 

 

 

 

By:

 

 

LeRoy T. Carlson, Jr.

Chairman

 

Accepted this             day of

                            , 20___.

 

Optionee

 

 

2005 LTI Plan / 2010 Officer Stock Option Award Agreement

Page 9 of 9

--------------------------------------------------------------------------------